JUSTICE UNDERWOOD, dissenting: In a disciplinary proceeding in which neither the hearing panel nor the Review Board is unanimous, it is not surprising that the members of this court are in disagreement as to the appropriate sanction. Two members of the hearing panel believed censure sufficient, while the third member urged one year’s suspension; the Review Board was evenly divided between censure and six months’ suspension. Justice Moran and I believe that the circumstances here require something more than censure, and that six months’ suspension is appropriate. In addition to failing to file income tax returns for 1974, 1975 and 1976, it is undisputed that respondent did not file his return for 1970 until April 1973, his returns for 1971 and 1972 until January 1975, and his 1973 return in February 1977. He asserts that he was unaware until 1979 that failure to file was a criminal offense despite the fact that Federal agents investigating his case had contacted him approximately one year earlier. But, even if true, it seems rather strange to treat unawareness of the criminal penalty as a mitigating circumstance when respondent clearly knew the law required him to file. A lawyer’s obligation to obey the law is certainly no less than that of the nonlawyer, and in neither situation is that obligation dependent upon or proportionate to the severity of the sanctions imposed for disobedience. While absolute uniformity in disciplinary sanctions is impossible of achievement, the gross disparity between the censure imposed here and the 18-month and one-year suspensions imposed in the similar cases of In re O’Hallaren (1976), 64 Ill. 2d 426, and In re Gold (1979), 77 Ill. 2d 224, ought not to exist. At least a six-month suspension should be imposed here. JUSTICE MORAN joins in this dissent.